Citation Nr: 1309377	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-23 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a kidney disability, other than kidney stone disease. 


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1972 to December 1974.

This matter came before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO). 

Initially, there were five claims on appeal for entitlement to service connection or an acquired psychiatric disorder, a kidney stone disorder, a kidney disability other than kidney stones, a right hand disability, and a right thumb disability.  

In July 2011, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) concerning the Veteran's claims pertaining to kidney stones and a kidney disability, other than kidney stones.  The requested opinion was received in September 2011.  Subsequently, the Board informed the Veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In a signed statement, dated later that same month and received at the Board in February 2012, the Veteran acknowledged receipt of the medical opinion and requested a period of 60 days to respond to the VHA opinion.  In April 2012, the Board granted the request; however, no additional evidence or argument was presented.  As such, in August 2012, the Board issued a decision granting the Veteran's claim of entitlement to service connection for kidney stones, and remanded the remaining claims.  In an implementing August 2012 rating decision, the RO assigned an initial noncompensable rating, effective from June 25, 2008 for the now service-connected kidney stones disability.  In a January 2013 rating decision, the RO also granted the Veteran's claim of entitlement to service connection for De Quervain's Tenosynovitis of the right hand, with a calcification, claimed as a right hand and right thumb disability.  The RO assigned an initial noncompensable disability rating, effective from June 25, 2008.  

The Veteran did not complete the steps necessary to perfect an appeal to the Board concerning the initial ratings and/or effective dates assigned for his service-connected kidney stones or De Quervain's Tenosynovitis of the right hand disorders.  As such, these claims are not presently before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's psychiatric disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

2.  The preponderance of the evidence shows that the Veteran's kidney disorder, other than kidney stones, was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including his kidney stone disability.


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

2.  The criteria for entitlement to service connection for a kidney disorder, other than kidney stones, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, letters dated in June and December 2008 provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, including informing him of what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in January 2013.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records and examination reports, private treatment records, and an opinion from a specialist the VHA.  Additionally, the prior August 2012 remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining additional VA treatment records, lay statements, and scheduling the Veteran for appropriate VA examinations concerning his claims.  In response, the RO obtained current VA treatment records through November 2012, which have been associated with the Veteran's virtual claims file.  The Veteran was also provided a VA examination in August 2012 concerning his kidney disorder claim, and a VA examination in November 2012 concerning his psychiatric claim.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection 

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder and a kidney disorder, other than kidney stones (which was previously granted in the August 2012 Board decision).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, and the Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2012). 

	Acquired Psychiatric Disorder

As an initial matter, the Board notes that the evidence of record sufficiently establishes the Veteran currently has a diagnosis of depression, not otherwise specified.  See November 2012 VA compensation examination.  Thus, the analysis to follow will center on whether such condition is related to military service. 

The Veteran's service treatment records are negative for complaints or findings of any psychiatric disorder during his military service.  In fact, on his November 1974 separation examination, he specifically marked "normal" regarding psychiatric problems. 

Post-service VA treatment records do not reflect evidence of a psychiatric disability that is related to military service.  A VA treatment record dated in July 2008 specifically notes that there are no neuropsychiatric disorders, including depression.  During a 2010 psychiatric evaluation, the Veteran also reported experiencing cognitive problems since 1975.  However, the VA treating physician determined that "results are strongly indicative of diminished effort, as per symptom-validity tests, possibly due to tiredness, emotional symptoms, or reduced interest in the process.  Therefore, results are unreliable and not helpful in clarifying the nature and course of symptoms."  A more recent July 2012 VA psychiatric treatment record noted the Veteran's complaints of depressive mood, but no suicidal or homicidal ideations.  The Veteran also refused medication for depression.  

The Veteran was afforded a VA psychiatric examination in November 2012, at which time the examiner diagnosed the Veteran with depression, not otherwise specified.  The examiner also indicated that while a psychiatric disorder has been diagnosed, the symptoms are not severe enough to interfere with occupational and social functioning or to require continuous medication.  Following a review of the claims file, an interview with the Veteran, and a mental evaluation, the examiner concluded that the Veteran's depression is not related to or aggravated by or secondary to his active military service or any service connected condition.  

Based on the findings of the November 2012 VA examiner, there is no medical evidence of a nexus (i.e., link) between the Veteran's depression and his military service, such that service connection may be established.  In fact, the only evidence in support of his claim under any theory of entitlement is the Veteran's belief that he has suffered from a psychiatric disorder, depression, since service.  

Based on review of the evidence, the Board finds that service connection for an acquired psychiatric disorder, to include depression, is not warranted.  At the outset, the Veteran's depression may not be presumed to have been incurred in service, as it is not a recognized chronic disability for which service connection may be awarded on a presumptive basis.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); 38 C.F.R. § 3.307, 3.309.  The Veteran has competently reported that he has "sad feelings" and irritability.  The service records do not, however, document an acquired psychiatric disability, including depression, diagnosed in service.  There is no evidence of a current acquired psychiatric disability that has been related to service by way of competent medical evidence, or a credible report of a continuity of symptoms.  Indeed, the VA examiner opined that it is less likely than not that the current depression is related to service, and there is no medical opinion to the contrary.   

As it relates to a continuity of symptoms, the Veteran has not explicitly reported a continuity of depressive symptoms, or any other psychiatric disability, since service.  Rather, he reported to the November 2012 VA examiner that his sad feelings and irritability started in reaction to conflicts with a neighbor.  Additionally, he reported his father passed away 2 to 3 months prior to the examination.  Thus, to the extent that the Veteran advances that he had an onset of depressive symptoms in service as well as ongoing and recurrent symptoms since separation to establish a nexus between a current acquired psychiatric disability and service, the Board finds that his statements are not credible as they conflict with the contemporaneous evidence as determined by the November 2012 VA examination.  Further, his lay contention regarding the etiology of his current depression is outweighed by the medical opinion provided by the examiner who reviewed the medical records, performed a clinical examination, and provided a cogent rationale in support of his assessment based on expertise acquired through education, training and experience.  Cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the absence of evidence showing a current acquired psychiatric disorder, including depression, related to service, service connection must be denied. 

	Kidney Disorder, other than Kidney Stones

Concerning the Veteran's claim for a kidney disorder, other than kidney stones, the Board notes that the evidence of record also sufficiently establishes the Veteran currently has diagnoses of chronic kidney disease, polycystic kidney disease (PKD), and neprolitialis.  See August 2012 VA compensation examination; September 2011 VHA opinion; November 2008 Private Treatment Record from Dr. Ortiz; VA Primary Care Note, May 29, 2002.  Thus, the analysis to follow will center on whether such condition is related to military service. 

Following separation from service, VA treatment records dated through November 2012 note his fairly consistent complaints of abdominal discomfort and nausea as a result of his PKD.  A January 2012 renal service treatment note indicates the Veteran most likely has chronic kidney disease secondary to progression of PKD since he denies all causes of exacerbation such as diarrhea, recent illness, and new medications.  Additionally, lab reports dated in September 2012 indicate his PKD is asymptomatic.  

A November 2008 opinion from Dr. Ortiz, the Veteran's private physician, specifically found the Veteran has markedly enlarged kidneys, 10 times the normal size, causing extrinsic pressure effect upon the pelvocaliceal system of the kidneys, which is related to multiple cystic formations.  As a result, Dr. Ortiz stated the Veteran suffers from constant flank pain that radiates to the inguinal area and testicles.  Dr. Ortiz relates the Veteran's condition to his diet in the military because it was high in calcium and the Veteran's body was retaining the calcium.  Dr. Ortiz explained that deposition of calcium, one of the main causes of stone formation, started his nephrolithiasis problem and subsequent polycystic disease.  Dr. Ortiz concluded that, after considering the evidence of record, it is more probable than not the Veteran's kidney disorder is service connected.  

In July 2011 the Board requested a VHA expert opinion that was obtained in September 2011 in an attempt to assist the Veteran in substantiating his claim.  The VHA examiner detailed the relevant medical evidence, concurring with the diagnosis of PKD and nonspecific urethritis, and acknowledged the Veteran's account of relevant symptomatology.  First, concerning PKD, the VHA examiner determined that the disease is sporadic but is usually familial, but family history is not of record.  As for whether the Veteran's diet caused the kidney cysts to grow massively, the examiner determined there is no scientific validity for that proposition.  He stated that high water intake is thought to inhibit cyst growth in infantile from of PKD, is has not been proven for adult PKD.  In short, it is unknown why some cysts grow faster and bigger than others.  

Concerning the Veteran's nonspecific urethritis, the examiner stated it is unclear how often he had symptoms/ signs of this disorder because people with kidney stones and PKD increases the chance of a urinary tract infection with is also given symptoms similar to urethritis.  

Then, based on the relevant evidence of record and medical expertise, the VHA examiner opined discounted Dr. Ortiz's November 2008 opinion on the basis that the Veteran's diet may have exacerbated his kidney stone disorder, but kidney stones themselves do not cause PKD, as Dr. Ortiz suggested.  

In August 2012, in an attempt to obtain a more definitive opinion as to the nature and etiology of any current kidney disorder, other than kidney stones, the Board remanded this claim for a VA examination on this determinative issue.  The Veteran was scheduled for this requested examination later that same month.  

The August 2012 VA examiner provided a diagnosis of chronic kidney disorder and also reported the Veteran's history of developing a kidney problem in the late 1970s and receiving treatment since the 1980s.  The examiner also noted the Veteran has renal dysfunction, such as edema and bilateral flank pain.  However, the examiner did not report symptoms of urolithiasis or recurrent urinary tract infections.  The Veteran also underwent laboratory tests (BUN, creatinine, EGFR, and ultrasound), which showed the Veteran's kidneys were enlarged and practically replaced by multiple cysts.  Additionally, the renal cortex was very thin, but there was no definite evidence to suggest hydronephrosis.  The urinary bladder did not show any gross abnormalities and the prostate was not enlarged.  Then, based on the relevant evidence of record, physical examination, and medical expertise, the examiner stated that the Veteran has PKD, confirmed by a September 2011 sonogram, which is an autosomical domination condition (congenital).  The examiner stated that this condition is subject to worsening as a natural course of the disease, which pre-existed service because it is congenital, but there is no evidence of aggravation during the Veteran's military service, including as a result of his military diet.  The examiner also cited to applicable medical literature in support of his findings.  

An hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness found in 38 U.S.C. §§ 1111 and 1132.  Service connection may be granted for hereditary diseases that either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90 (Jul. 1990).  Further, service connection may be granted for congenital diseases.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009), Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Here, the Veteran's PKD was not noted at service entry.  Further, at the time of his November 1974 separation, no abnormalities of the Veteran's endocrine system or gastrointestinal system were noted.  A March 1972 service treatment record reflects his diagnosis of nonspecific urethritis ("NSU"); however, his service treatment records do not document any similar treatment nor any complaints or treatment related to any kidney or similar condition.  

In addition, the Board finds the August 2012 VA opinion more persuasive than Dr. Ortiz's November 2008 opinion in support of the Veteran's claim, as it was based on a thorough review of the record and included a detailed discussion of all relevant facts.  The VA examiner offered a rationale and cogent explanation for concluding that the Veteran's current PKD was not related, in any fashion including as a result of the Veteran's diet, to service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).  Further, the Veteran has not presented any additional competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record is the August 2012 VA opinion.  

Based on the findings of the August 2012 VA examiner, the Board finds that the preponderance of the evidence is against a medical nexus (i.e., link) between the Veteran's PKD and any other diagnosed kidney disorder and his military service, such that service connection may be established.  

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced, i.e., in this case, that he has experienced pain and discomfort due to his kidney disorders.  However, as a lay person without proper medical training and expertise, he is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a specific kidney disorder.  For example, he is not competent to state that his currently diagnosed PKD or any other kidney disorder is a result of his military service because the diagnosis of this condition involves a complex medical issue relating to the disease process affecting an internal organ.  Jandreau.  Further, as noted above, the Board finds that the most probative medical evidence shows that the Veteran's PKD is a congenital disability that manifested several years after service separation and was neither caused nor aggravated by service, to include his in-service diet.  

The Board also notes the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis because his renal symptom manifested several years after discharge.  Cf. Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); 38 C.F.R. § 3.307, 3.309.  

Because the preponderance of the evidence shows that the Veteran's PKD manifested several years after service and is not related to or had its onset in service, service connection for PKD must be denied. 


ORDER

Service connection for psychiatric disability is denied.

Service connection for a kidney disorder, other than kidney stones, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


